Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


	In response to amendment filed 02/15/2022, claims 2-13, 15-16, 18-20, and 22 have been amended. Claim 1 has been canceled. Claim 23 is new.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 7, 2-6 are rejected under pre-AIA  35 U.S.C. 102[b] as being anticipated by McKissick et al. (US 20060190966 A1)

	In regards to claim 7, McKissick teaches, A method comprising: causing output of video content; (See fig. 4, paragraph 81, television display screen 130 provides the user with the opportunity compose a human-readable message 132 related to a television program 148. Television message system display screen 130 may allow television program 148 to be displayed (e.g., in window 146 of the television screen) concurrently with the interactive message features shown in FIG. 4.)
receiving, by a first user device, a request to transfer, from the first user device and to a second user device, a textual communication session related to the video content; and (See fig. 4, paragraphs 81-83, television display screen 130 provides the user with the opportunity compose a human-readable message 132 related to a television program 148….Once the user of the set-top box application has chosen one or more desired recipients of the message, the user may send the message by selecting send option 142.)
transferring, from the first user device and to the second user device, the textual communication session related to the video content. (See paragraph 84, The television message system will then deliver the message to a television program entity such as a television message facility associated with the television channel that is designated to receive messages from users of user television equipment devices. The television program entity will process the messages, and respond to them if necessary. For example, a designated television channel representative at the television program entity may read and respond to messages sent to the television channel. The television program entity who actually receives the message from the user may also be, for example, the personal e-mail address of a cast member or program producer.)
prompting, by the first user device, a user to select the second user device from a list of potential target devices. (See fig. 19, paragraph 130-131, the television message system may allow a user of user television equipment to transmit a message to another user of user television equipment. It is evidently clear that “other user” refers other user television equipment. This clearly does not refer to “other user” receiving message in a physical or tangible form without any involvement of computing device.)

In regards to claim 2, McKissick teaches the method of claim 7, wherein the first user device and the second user device are different devices that are both located at a same premises (There is no specific limit as what constitutes, “same premises”. Applicant’s original specification does not explicitly define “premises”. See paragraphs 130-131, the television message system may allow a user of user television equipment to transmit a message to another user of user television equipment… The recipients of the message may be selected in a variety of ways. For example, the set-top box application may allow the user to view the names of other users in the address book and to filter out only those other users who have an interest in the same program, channel, etc. by selecting option 210. Also see paragraph 114. Lastly see paragraph 76, The messages sent between two or more user television equipment devices 100 associated with television distribution facility 104 may be stored on message server 106 in television distribution facility 104. An advantage to limiting operation of the message system to individual television distribution facilities is that it allows individual cable system operators (for example) to control their systems, and it does not involve coordinating the transmission of messages related to an on-going television program between different geographical areas)

In regards to claim 3, McKissick teaches the method of claim 7, wherein prior to the transferring, the first user device outputs a display indicating: A current text communication device; and a plurality of other text communication devices that have been detected on a network local to the first user device (See fig. 3, paragraphs 76, 83, 117, The messages sent between two or more user television equipment devices 100 associated with television distribution facility 104 may be stored on message server 106 in television distribution facility 104. An advantage to limiting operation of the message system to individual television distribution facilities is that it allows individual cable system operators (for example) to control their systems, and it does not involve coordinating the transmission of messages related to an on-going television program between different geographical areas. The television channels include local broadcast stations. Also see fig. 4, 14, 17, 18, 19, and associated paragraphs. Also, people from local network also includes, under BRI, people using same set-top box having same program guide information (e.g. paragraph 63)). Lastly see fig. 2A, paragraph 74, communication path 90)

In regards to claim 4, McKissick teaches the method of claim 7, further comprising selecting, by the first user device, the second user device based on communication capabilities of available target devices. (See fig. 4, paragraph 83, Screen 130 allows the user to send a human-readable message 132 (e.g., a text message or a graphic message containing text) to the TV channel which broadcasts program 148 by selecting option 134, the television program producers of program 148 by selecting option 136, or an individual cast member of program 148 by selecting an option such as option 138 or option 140. Also see fig. 19, paragraph 130, choosing recipient based on certain metric or capabilities)

In regards to claim 5, McKissick teaches the method of claim 7, further comprising selecting, by the first user device, the second user device based on determining that the second user device is equipped with one or more of a display screen, a keyboard, audio communication functionality, or video communication functionality. (See paragraph 61, Television distribution facility 16 preferably has a server or other suitable computing equipment or audio or video equipment such as audio voice mail equipment (herein collectively referred to as message equipment 22) for supporting the transmission of messages between users. For clarity, certain aspects of the invention are simply described as being implemented using a message server although these aspects of the invention are also applicable to other types of message equipment. The message equipment 22 (e.g., a message server) may be capable of handling messages involving text, graphics, video, or audio data…paragraph 57, If two-way communications between set-top boxes 26 and television distribution facility 16 involve only text or audio signals [thus, determining whether second device is equipped with text/video/audio communication functionality], the bandwidth required to support such two-way communications may be substantially less than the bandwidth required to support two-way communications involving video. ) 

In regards to claim 6, McKissick teaches the method of claim 7, further comprising selecting the second user device by: determining, by the first user device, other devices associated with a local network used for the textual communication session; receiving, by the first user device, information indicating communication capabilities of the other devices; 2Application No. 16/945,177Docket No.: 007412.05005\US Preliminary Amendment generating, by the first user device, and based on the information indicating communication capabilities of the other devices, a list of potential target devices; and receiving a user selection, from the list, of the second user device. (See fig. 19, paragraph 130-131, . The criteria may be other users of user television equipment who are currently watching a particular television program (e.g., the current television program) (option 202),…The set-top box application may then automatically search for users in the address book who have interests that match the current program, current channel, or category of the current program (options 204, 206, and 208). Also see paragraphs 83, 117, television channels include local affiliate channels, thus people determined for chat watching same channel are local network people. Also, people from local network also includes, under BRI, people using same set-top box having same program guide information (e.g. paragraph 63). Also see fig. 6C and associated paragraphs, which is another example of generation of list of target devices)



Claims 18 and 22 are rejected under pre-AIA  35 U.S.C. 102[b] as being anticipated by Moran et al. (US 20040068567 A1)

In regards to claim 18, Moran teaches,  A method comprising: initiating, by a server, a textual communication session between a first user device and a second user device, wherein the textual communication session comprises a conversation regarding a content item being viewed; receiving, by the server, a request indicating that a user associated with the first user device wishes to continue the conversation using a target device instead of the first user device; and sending, by the server and to the target device instead of the first user device, future messages for the textual communication session. (See fig. 1A, paragraph 24-26, 38-39, fig. 2, step 102-116, while communication session is initiated between mary_jones (i.e. claimed first user device) and busy_guy (i.e. claimed second user device), busy_guy requests to transfer the textual communication session to the target device (i.e. Internet-enabled wireless phone or PDA, many lists to choose from). Claimed “regarding a content item being viewed” is merely a non-functional descriptive material where any conversation can take place between two users or more. Claim does not use such conversation topic to further perform additional functions nor determine the topic or context of such conversation that users are having. In Moran shown in at least fig. 1A-1B, 3, any conversation can take place. Also see fig. 3, paragraphs 35-36, 39, redirecting that chat messages so that they are sent to and received from the internet-enabled wireless device instead of the user's land-line computer. Typically, the chat session messages will be redirected from a network address (IP address) corresponding to the land-line computer session to a wireless network address corresponding to the wireless device the session is transferred to.)

In regards to claim 22, Moran teaches the method of claim 18, wherein the first user device and the second user device are both located at a same premises and associated with the user (See figs. 1, 3, 5, paragraph 58)




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 8, 11-14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKissick et al. (US 20060190966 A1) in view of Moran et al. (US 20040068567 A1)



In regards to claim 8, McKissick teaches the method of claim 7.
McKissick teaches textual communication session related to the video content (See at least figs. 17-18 and associated paragraphs) however does not specifically teach, further comprising sending, by the first user device, a request to a chat server to send future textual communication messages, from other users participating in the textual communication session… to the second user device instead of the first user device.
However, Moran further teaches, further comprising sending, by the first user device, a request to a chat server to send future textual communication messages, from other users participating in the textual communication session… to the second user device instead of the first user device. ((See fig. 1A, paragraph 24-26, 38-39, fig. 2, step 102-116, while communication session is initiated between mary_jones (i.e. claimed first user device) and busy_guy (i.e. claimed second user device), busy_guy requests to transfer the textual communication session to the target device (i.e. Internet-enabled wireless phone). Also see paragraph 19, two or more chat participants are enabled to send instant messages to the other chat participants by entering text at their computers and activating a "send" button, where Moran further suggests chat session with more than two users)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of McKissick to further comprise method taught by Moran because user can actively maintain chat session at any locations, therefore improving user experience and convenience. 


In regards to claim 11, McKissick teaches, A method comprising: 
sending, to the first user device, information indicating communication capabilities of the second user device; (See fig. 17, paragraphs 124-125, communication capabilities of the second user device (i.e. Bob) is displayed on the first user device, capabilities including reference numbers 311, 308, 303, 305, 307, 309. Also see paragraph 57)
McKissick does not specifically teach, receiving, by a second user device, a message indicating a request to receive future communications, from users participating in a textual communication session, at the second user device instead of at a first user device that received one or more prior communications of the textual communication session; … receiving, by the second user device, one or more future communications of the textual communication session; and continuing the textual communication session via the second user device.
	However, Moran further teaches, receiving, by a second user device, a message indicating a request to receive future communications, from users participating in a textual communication session, at the second user device instead of at a first user device that received one or more prior communications of the textual communication session; … receiving, by the second user device, one or more future communications of the textual communication session; and continuing the textual communication session via the second user device. (See fig. 1A, 6,  paragraph 24-26, 38-39, fig. 2, step 102-116, while communication session is initiated between mary_jones (i.e. claimed first user device) and busy_guy (i.e. claimed second user device), busy_guy requests to transfer the textual communication session to the target device (i.e. Internet-enabled wireless phone or PDA, many lists to choose from), where target device receives such requests and allow transfer to happen. See fig. 3, paragraphs 35-36, 39, redirecting that chat messages so that they are sent to and received from the internet-enabled wireless device instead of the user's land-line computer. Typically, the chat session messages will be redirected from a network address (IP address) corresponding to the land-line computer session to a wireless network address corresponding to the wireless device the session is transferred to.)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of McKissick to further comprise method taught by Moran because user can actively maintain chat session at any locations, therefore improving user experience and convenience. 



In regards to claim 12, McKissick-Moran teaches the method of claim 11, wherein the first user device and the second user device are different devices that are both located at a same premises (There is no specific limit as what constitutes, “same premises”. Applicant’s original specification does not explicitly define “premises”. See McKissickj paragraphs 130-131, the television message system may allow a user of user television equipment to transmit a message to another user of user television equipment… The recipients of the message may be selected in a variety of ways. For example, the set-top box application may allow the user to view the names of other users in the address book and to filter out only those other users who have an interest in the same program, channel, etc. by selecting option 210. Also see paragraph 114. Lastly see paragraph 76, The messages sent between two or more user television equipment devices 100 associated with television distribution facility 104 may be stored on message server 106 in television distribution facility 104. An advantage to limiting operation of the message system to individual television distribution facilities is that it allows individual cable system operators (for example) to control their systems, and it does not involve coordinating the transmission of messages related to an on-going television program between different geographical areas. Also see Moran fig. 3, 1A, devices 52, 54, 56 are mobile devices (belonging to same user))


In regards to claim 13, McKissick-Moran teaches the method of claim 11, 
Further comprising outputting, by the second user device, a display indicating: A current text communication device; and a plurality of other text communication devices that have been detected on a network local to the first user device (See McKissick fig. 3, paragraphs 76, 83, 117, The messages sent between two or more user television equipment devices 100 associated with television distribution facility 104 may be stored on message server 106 in television distribution facility 104. An advantage to limiting operation of the message system to individual television distribution facilities is that it allows individual cable system operators (for example) to control their systems, and it does not involve coordinating the transmission of messages related to an on-going television program between different geographical areas. The television channels include local broadcast stations. Also see fig. 4, 14, 17, 18, 19, and associated paragraphs. Also, people from local network also includes, under BRI, people using same set-top box having same program guide information (e.g. paragraph 63)). Also see fig. 2A, paragraph 74, communication path 90. Also see Moran fig. 3, current text communication device 54 displaying chat session. Also see paragraph 26, displaying list of target devices. Lastly see paragraph 58, using an infrared link 80, a serial link 82, a USB (universal serial bus) link 84, a Bluetooth wireless link 86, or an 802.11 wireless link 88. If a Bluetooth or 802.)

In regards to claim 14, McKissick-Moran teaches the method of claim 11, 
 wherein the information indicating communication capabilities indicates whether the second user device is equipped with one or more of a display screen, a keyboard, audio communication functionality, or video communication functionality. (See paragraph 61, Television distribution facility 16 preferably has a server or other suitable computing equipment or audio or video equipment such as audio voice mail equipment (herein collectively referred to as message equipment 22) for supporting the transmission of messages between users. For clarity, certain aspects of the invention are simply described as being implemented using a message server although these aspects of the invention are also applicable to other types of message equipment. The message equipment 22 (e.g., a message server) may be capable of handling messages involving text, graphics, video, or audio data…paragraph 57, If two-way communications between set-top boxes 26 and television distribution facility 16 involve only text or audio signals [thus, determining whether second device is equipped with text/video/audio communication functionality], the bandwidth required to support such two-way communications may be substantially less than the bandwidth required to support two-way communications involving video. )



In regards to claim 17, McKissick-Moran teaches the method of claim 11, 
 further comprising outputting, via the second user device, a notification of the request, a topic for the textual communication session, and a selectable option to accept the request.  (See McKissick fig. 18 and associated paragraphs)



Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKissick et al. (US 20060190966 A1) in view of Chen et al. (US 20070168444 A1)


In regards to claim 9, McKissick teaches the method of claim 7, further comprising … sending, by the first user device and based on the video content being selected for viewing, one or more invitations to the textual communication session. (See fig. 18-19 and paragraph 130)
McKissick does not specifically teach, further comprising automatically sending, …one or more invitations to the textual communication session. (emphasis added).
However, Chen further teaches, further comprising automatically sending, …one or more invitations to the textual communication session (See paragraph 33, the invention may automatically send an invite to a chat to a contact when a contact, who was not present when the chat started, now is online. When a specific criterion is satisfied, chat invitation is automatically sent)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of McKissick to further comprise method taught by Chen because user does not need to manually check constantly whether desired criterion has been satisfied for inviting another user to the chat session, thus improving user experience/convenience (Chen paragraph 33, “Consequently, the user is not required to constantly monitor the user's contact list to determine if a contact is now online, nor does the user have to send an invite to the contact to join the chat.”)



Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKissick et al. (US 20060190966 A1) in view of Moran, and further in view of Scott et al. (US 20100226288 A1)



In regards to claim 15, McKissick-Moran teaches the method of claim 11.
McKissick-Moran teaches textual communication session however does not specifically teach, further comprising storing user preference information, associated with the second user device, to automatically send, based on selections of new programs for viewing, invitations to …communication sessions associated with the programs
Scott further teaches, further comprising storing user preference information, associated with the second user device, to automatically send, based on selections of new programs for viewing, invitations to …communication sessions associated with the programs (See paragraph 55, The information about the users can be stored and maintained by any of the devices in the system 500 and can then be used to create buddy lists tailored to the users viewing interests, demographics, commentary, and the like. The tailored buddy lists can be used by a user to automatically select and invite a group of users to a media conference because the selected users would be more likely to enjoy or provide meaningful commentary for a particular media program.)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of McKissick-Moran to further comprise method taught by Scott because creating a group tailored to user’s interests improves user experience as well as social networking.



Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moran et al. (US 20040068567 A1) in view of Emerson et al. (US 20110126258 A1)

	In regards to claim 20 Moran teaches the method of claim 18.
Moran does not specifically teach, further comprising using, by the server, a list of a user's favorite programs, wherein the list comprises, for each of the programs, a corresponding list of chat participants, to generate invitations to the textual communication session
However, Emerson further teaches, further comprising using, by the server, a list of a user's favorite programs, wherein the list comprises, for each of the programs, a corresponding list of chat participants, to generate invitations to the textual communication session. (See Emerson paragraphs 50-52, By reconciling the media content, both the set-top box 404, the corresponding user, and the remote contact 402 may be able to determine whether the media content being viewed by the respective parties is available and if so on what channel and at what time. For example, the set-top box 404 may display a list of favorite television programs that are regularly viewed by the remote contact 402 as well as the corresponding channels and times that those programs are accessible through the set-top box 404… For example, during step 410 an interactive link may be displayed that when selected automatically tunes or changes the channel to the media content being viewed by the remote contact 402… in response to the remote contact 402 and the user watching the same program simultaneously, the set-top box 404 may automatically determine that the user may want to chat with the remote contact 402. In another embodiment the set-top box 404 may prompt the user to initiate or allow a chat session between the remote contact 402 and the set-top box 404…paragraph 59, the user may invite the contact to view the content simultaneously through an informal invitation through a chat communication or through an electronic invitation message)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Moran to further comprise method taught by Emerson because utilizing different metrics to generate invitation improve social networking and interaction with users who share common interest.


Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moran et al. (US 20040068567 A1) in view of McKissick et al. (US 20060190966 A1)

In regards to claim 21, Moran teaches the method of claim 18.
Moran does not specifically teach, further comprising using, by the server, communication capability information of the target device to distribute an invitation to either one of an audio communication session or a video communication session.  
However, McKissick further teaches, further comprising using, by the server, communication capability information of the target device to distribute an invitation to either one of an audio communication session or a video communication session. (See fig. 17, paragraphs 124-125, communication capabilities of the second user device (i.e. Bob) is displayed on the first user device, capabilities including reference numbers 311, 308, 303, 305, 307, 309, including audio/video communication session. Also see paragraph 57)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Moran to further comprise method taught by McKissick because it would have been desirable to provide user with many options on how they want to communicate with other user, thus improving user experience. 




Claim Objections
Claims 10, 16, 19, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. 
With regards to amended claim 7, applicant argues that, “There are no devices listed in Fig. 19, and that screen is not prompting a user to select a device…As the cited McKissick feature does not actually show a list of devices, Applicant submits that McKissick does not properly anticipate original claim 7.” Examiner respectfully disagrees. Examiner asserts that claim only recites user making selection from prompted “list of potential target devices”. Claim does not explicitly recite what each item in the list are being shown/read to the user. In other words, claim is silent regards to “how” the list is depicted on the screen as UI perspective. Also, looking at paragraph 130 of McKissick which describes figure 19, it recites, “the television message system may allow a user of user television equipment to transmit a message to another user of user television equipment” (emphasis added). It is evidently clear that “other user” in fig. 19 refers other user television equipment or claimed “list of potential target devices”. This clearly does not refer to “other user” receiving message in a physical or tangible form without any involvement of computing device. Applicant is narrowly interpreting the claims in view of McKissick while actual elements in claim 7 are being broadly recited.
	Regarding claim 3, applicant argues, “there still is no display including the features recited above in amended claim 3”. Examiner respectfully disagrees. McKissick provides claimed display under similar rationale set forth above (response of claim 7). 
	With respect to claims 8 and 11, applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection presented above necessitated by applicant’s amendment which represents change in scope.
With respect to claim 18, Examiner previously relied on Moran instead of McKissick to reject claim 18. Therefore, the argument on claim 18 is found unpersuasive.
	Examiner further notes that Examiner’s interpretation of independent claim 7 and independent claims 11 and 18 are different. Since the current claims are recited as in broad state, both interpretation by the Examiner reads on the claim language.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177